DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6,8, 11, 18-20, 22, 29, and 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weman et al. (US 20150076450 A1; Weman) in view of Wang et al. (US 20060056463 A1; Wang).
Regarding claim 1, Weman discloses a device comprising: a plurality of group Ill-V semiconductor NWs (Fig. 3A, GaAs nanowirer; ¶43,80-81) grown on one side of a graphitic substrate (Fig. 3A, graphite flake; ¶8, 45),  and wherein said NWs comprise an n-type doped region and a p-type doped region (¶134); or wherein said NWs comprise at least one heterostructure, and wherein the device is a resonant cavity liqht emittinq diode (RCLED) device or a laser device. (¶138)
It is understood that a RCLED is semiconductor type laser.

Wang discloses forming a nanowire structure (Fig. 4A, 431; ¶76) between two Bragg mirrors. (Fig. 4A, 421A/421B; ¶76). 
If the Bragg mirrors of Wang are similarly configured in Weman the limitations not taught by Weman would be satisfied.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use Bragg mirrors with the nanowire structure of Weman for making amplifying light in a laser.
Regarding claim 2, Weman in view of Wang discloses a device as claimed in claim 1 wherein at least one of said regions comprises at least one heterostructure; (¶134 Weman)
Regarding claim 3, Weman in view of Wang discloses a device as claimed in claim 1 wherein said first distributed Bragg reflector  (Fig. 4A, 421A/421B; ¶76 Wang) or metal mirror in contact with the opposite side of said graphitic substrate. (Fig. 3A, graphite flake; ¶8, 45 Weman)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use Bragg mirrors with the nanowire structure of Weman for making amplifying light in a laser.
Regarding claim 4, Weman in view of Wang discloses a device as claimed in claim 1 wherein said n-type doped region or p-type doped region comprises at least one heterostructure; (¶134 Weman)
Regarding claim 5, Weman in view of Wang discloses a device as claimed in claim  47 wherein said intrinsic region comprises at least one heterostructure  (¶48,134 Weman); preferably at least one quantum heterostructure; 
Regarding claim 6, Weman in view of Wang discloses a device as claimed in claim 1 wherein: a transparent spacer layer (Fig. 3A, SiO2; ¶8, 45 Weman) is positioned substantially parallel to and in contact with the opposite side of said graphitic substrate (Fig. 3A, graphite flake; ¶8, 45 Weman); and the first distributed Bragg reflector (Fig. 4A, 421A/421B; ¶76 Wang) or metal mirror is positioned substantially parallel to and in contact with the transparent spacer layer.
Regarding claim 8, Weman in view of Wang discloses a device as claimed in claim 6 wherein graphene glass (Fig. 3A, graphite flake/SiO2; ¶8, 45 Weman) forms said graphitic layer and transparent spacer layer.  
Applicant discloses that graphene glass is a graphene layer formed on a glass (Silica SiO2) layer. 
Regarding claim 11, Weman in view of Wang discloses a device as claimed in claims 1 but does not specifically teach wherein said NWs comprise a p-type GaN/intrinsic InGaN/n-type GaN NW structure, or a p-type AI(Ga)N/intrinsic (AI)(ln)GaN/n-type AI(Ga)N NW structure.

Therefore before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use known III-V combinations, GaN, InGaN, AlInGaN, or AlGaN, in forming a P-I-N nanowire for manufacturing a suitable active layer in a light emitting device. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 18, Weman in view of Wang discloses a device as claimed in claim 1 wherein said graphitic substrate is in the form of graphene glass.  (Fig. 3A, graphite flake/ SiO2; ¶8, 45 Weman)
Applicant discloses that graphene glass is a graphene layer formed on a glass (Silica SiO2) layer. 
Regarding claim 19, Weman in view of Wang discloses a device as claimed in claim 1 wherein light is emitted (lased) in a direction substantially parallel to and in the same direction as the growth direction of the NWs or wherein light is emitted (lased) in a direction substantially parallel to and in the opposite direction as the growth direction of the NW. (Fig. 1A/4A, 420; ¶76 Wang)
The device of Wang is configured such that light will traverse in a direction substantially parallel to and in the same direction as the growth direction of the NWs.

Regarding claim 20, Weman in view of Wang discloses a device as claimed in claim 1 wherein the distributed Bragg reflector comprises alternating layers of different group Ill-V semiconductors; or wherein the distributed Bragg reflector comprises alternating layers of dielectric material(s).  (Fig. 4A, 423A/423B; ¶37,76 Wang)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the configuration of Wang for forming a Vertical laser device. 
Regarding claim 22, Weman in view of Wang discloses a device as claimed in any preceding claim wherein said NWs comprise Ga, In or Al; wherein said NWs comprise As, Sb, P or N; wherein said NWs comprise Ga and/or In and/or Al together with As and/or Sb and/or P; or wherein said NWs comprise Ga and/or In and/or Al together with N. (¶75-81 Weman)
Regarding claim 29, Weman in view of Wang discloses a device as claimed in claim  4 wherein said intrinsic region comprises a heterostructure consisting of ions of Al and/or Ga and/or In with Sb and/or As, and/or N.  (¶75-81 Weman)
The intrinsic layer is an undoped III-V portion or layer between the P-type and N-type layers.
Regarding claim 45, Weman in view of Wang discloses a device as claimed in claim 1, wherein the plurality of group Ill-V semiconductor NWs are grown through the holes of a hole-patterned mask on said graphitic substrate.  (¶109 Weman)
Regarding claim 46, Weman in view of Wang discloses a device as claimed in claim 1, further comprising a second distributed Bragg reflector or metal mirror (Fig. 4A, 421B; ¶76 Wang) in contact with the top of at least a portion of said NWs.  (Fig. 3A, nanowire; ¶43, 80-81 Weman)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to combine the configuration of Wang with Weman for forming a Vertical laser device.
Regarding claim 47, Weman in view of Wang discloses a device as claimed in claim 1, wherein said NWs comprise an intrinsic region between said n-type doped region and said p-type doped region.  (¶134 Weman)
Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weman et al. (US 20150076450 A1; Weman) in view of Wang et al. (US 20060056463 A1; Wang), and further in view of Rotheberg et al. (US 20150141268 A1; Rotherberg.
Regarding claim 9, Weman in view of Wang discloses a device as claimed in claim 2 but is silent on wherein said heterostructure is a quantum heterostructure.  
Rotherberg discloses forming a laser cavity where the active region comprises a multiple quantum well (Fig. 4-3C, 4-365; ¶281) between two reflectors. (Fig. 4-3C, 4-362/4-364; ¶281)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the heterostructure be a quantum well for improving the efficiency of the device.
Regarding claim 10, Weman in view of Wang discloses a device as claimed in claim 2 but is silent on wherein said heterostructure is selected from a quantum well, a quantum dot, or a superlattice.  
Rotherberg discloses forming a laser cavity where the active region comprises a multiple quantum well (Fig. 4-3C, 4-365; ¶281) between two reflectors. (Fig. 4-3C, 4-362/4-364; ¶281)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the heterostructure be a quantum well for improving the efficiency of the device.
Claim 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weman et al. (US 20150076450 A1; Weman) in view of Wang et al. (US 20060056463 A1; Wang), and further in view of Buretea et al. (US 20040095658 A1; Buretea).
Regarding claim 48, Weman in view of Wang discloses a device as claimed in claim 2, wherein at least one of said regions comprises an electron or hole blocking layer.  
Buretea discloses forming semiconducting nanowires having electron blocking layers (¶138)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to comprise and electron blocking layer in to prevent electron overflow and improve device efficiency.
Regarding claim 49, Weman in view of Wang discloses a device as claimed in claim 4, wherein at least one of said regions comprises an electron or hole blocking layer.  

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to comprise and electron blocking layer in to prevent electron overflow and improve device efficiency.
Regarding claim 50, Weman in view of Wang discloses a device as claimed in claim 5, wherein at least one of said regions comprises an electron or hole blocking layer.
Buretea discloses forming semiconducting nanowires having electron blocking layers (¶138)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to comprise and electron blocking layer in to prevent electron overflow and improve device efficiency.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.